Citation Nr: 1427838	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  12-13 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had active service from December 1963 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that denied the benefit sought on appeal.  In November 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  [The Veteran seeks service connection for PTSD.  In light of the evidence of record reflecting diagnoses of depressive disorder and adjustment disorder with anxiety, the Board has redefined the Veteran's claim as is listed on the title page.  Clemons v. Shinseki, 23 Vet. App. 1  (2009) (holding that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities).]  

The Board has reviewed the Veteran's physical claims files as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

The Veteran experienced psychiatric symptoms in service; there is competent and credible evidence of continuing symptoms since separation from service; and there is an approximate balance of positive and negative evidence relating his currently diagnosed depressive disorder and adjustment disorder with anxiety to his service.


CONCLUSION OF LAW

The criteria for service connection for depressive disorder and adjustment disorder with anxiety are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  The VCAA applies in the instant case.  However, in light of the Board's complete grant of the Veteran's appeal, no further discussion of VA's duty to notify and assist is necessary.

Law and Analysis

The Veteran seeks service connection for his psychiatric symptoms.  He essentially contends that he underwent psychiatric hospitalization during service and that the associated symptoms represented the initial manifestations of his current psychiatric disorder.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Specifically for PTSD claims, the record must include (1) medical evidence diagnosing PTSD in conformance with the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV) criteria; (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  The requirements of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007). 

Service treatment records document the Veteran's hospitalization following a suicide attempt in June 1964.  The diagnosis was depressive reaction, psychoneurotic, acute exacerbation of a chronic state, severe, treated, and improved.  See Service Clinical Record dated June 26, 1964.  An August 1964 Medical Board Report (MBR) indicated that the Veteran had severe depression due to a psychoneurotic depressive reaction that existed prior to service and was not aggravated by service.  

The Board notes that, despite the findings in the MBR, the clinical evaluation portion of the Veteran's November 1963 enlistment physical indicates that there were no psychiatric abnormalities at the time he was examined, accepted, and enrolled for service, and there are no medical records dated prior to service documenting a preexisting psychiatric impairment.  Only conditions recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  As a result, despite any suggestions to the contrary, the Board must presume that no psychiatric disorder existed when the Veteran entered active duty.  

The post-service record is totally devoid of any pertinent treatment records or other medical documents until September 2009 when the Veteran was seen for multiple sessions of individual psychotherapy.  Prior to beginning therapy, he underwent an intake assessment and was diagnosed with a depressive disorder not otherwise specified and an adjustment disorder with anxiety.

The Veteran was then evaluated at the Mood and Anxiety Disorders Clinic (MADC) at the VA Boston Healthcare System.  His presenting problems included sadness, loss of interest, persistent feelings of failure, increased appetite, and low energy, which he attributed to his experience in the Air Force.  He endorsed significant shame about his military service and anger at his perceived mistreatment by the Air Force.  He reported joining the Air Force at age 18 and began training as a Morse code intercept operator.  Several months into the training, which he described as extremely stressful, he overdosed on sleeping pills and was subsequently hospitalized for two months.  He later received a medical discharge.  He was subsequently diagnosed with depressive disorder not otherwise specified.  See VA outpatient treatment record dated April 22, 2010 and Letter from VA Psychology Intern and VA Psychologist, dated May 3, 2010.  

At his November 2013 hearing, the Veteran testified that he was treated for psychiatric symptoms in service and that since service these symptoms have persisted and have not resolved since that time.  He also acknowledged that he had not received a diagnosed of PTSD.

The Board finds that the Veteran is competent to report the observable symptoms of his disability because they are observable by his own senses.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board also finds his testimony to be credible to establish the presence of psychiatric symptoms in service, an in-service diagnosis of depression associated with those symptoms, and the recurrence of similar symptomatology since service.  Therefore, his testimony is positive evidence that supports a finding of nexus in this case.

Severe depression was initially noted in service.  Further, there is competent and credible evidence that after service the Veteran continued to suffer from recurring depression.  Post-service medical records reflect that he is currently diagnosed with depressive disorder and adjustment disorder with anxiety.  

In determining whether service connection is warranted for disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After carefully reviewing and weighing the evidence of record, the Board is satisfied that it is as likely as not that the Veteran's currently diagnosed a depressive disorder and an adjustment disorder with anxiety is a continuation of the same psychiatric diagnosis noted in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.303(d).  The Veteran is afforded the benefit of the doubt.  Service connection for a depressive disorder and an adjustment disorder with anxiety is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

To the extent that the Veteran has claimed service connection for PTSD, the Board notes, as has been previously discussed herein, psychiatric evaluation has failed to provide a diagnosis of PTSD.  As a clear preponderance of the evidence is against a finding that the Veteran has a current diagnosis of PTSD, consideration of any association between his current symptomatology and any claimed in-service stressors is not necessary.  38 C.F.R. § 3.304(f).  Indeed, without a finding that the Veteran has a diagnosis of PTSD, service connection for the disorder cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability, there can be no valid claim). 


ORDER

Entitlement to service connection for a depressive disorder and an adjustment disorder with anxiety is granted. 


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


